Title: James T. Austin to James Madison, 19 January 1832
From: Austin, James T.
To: Madison, James


                        
                            
                                Most respected Sir.
                            
                            
                                
                                    Massachusetts. Boston
                                
                                19 January 1832
                            
                        
                        In a Biography of the late Vice President Gerry, which I published three years since, is contained such
                            particulars, as I was able to procure, concerning his agency in the Convention for forming a Constitution of the U
                            States.
                        For the purpose of a revised edition of that work I take leave most respectfully to solicit a communication
                            from you of any facts, connected with his services in that assembly, which was only one of those, where your preeminent
                            patriotism has entitled you to the gratitude of the American people. With the most profound respect Your fellow Citizen
                        
                            
                                James T Austin.
                            
                        
                    